DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/20/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 12/20/2021 have been fully considered but they are not persuasive. New search was made and new art was found to Gui which in combination with Munro teaches the claimed invention.
Serial No. 16/281,033 
Response to Non-Final Office Action dated January 28, 2021 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13, 15-18, 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable overPage 13 Munro U.S. PAP 2016/0162456, in view of Gui U.S. PAP 2017/0329782 A1.

Regarding claim 1 Munro teaches a system for training a model (methods for generating a natural language model, see abstract), 2the system comprising:  
3a memory (memory, see par. [0005]) comprising:
a content library database comprising a plurality of 4prompts (plurality of documents to be annotated, see par. [0005]); 
and  5at least one processor (processor, see par. [0005]))configured to:  
6receive a prompt from a user via a prompt creation window 7within a user interface (annotation prompt for each document, see par. [0005]));  
8provide feedback to a user via the prompt creation window (causing display of by the natural language platform at least one annotation prompt for each document among the plurality of documents, see par. [0005]));  
9parse the prompt to identify a plurality of prompt evaluation portions 10(receive among the received annotations patterns for how the documents in the training data are to be subdivided according to the at least two topical nodes of the hierarchical data, see par. [0005]));  
11identify pre-existing data relevant to at least one prompt evaluation portion of the 12prompt evaluation portions (utilizing natural language model to identify topical content of untested data and to classify said untested data, see par. [0018]));  
13train a response evaluation model for evaluating responses to the prompt at least in part based 14on the pre-existing data (modifying the natural language model with updated data, see par. [0018]); 
and  15provide the training information to the user via a training level indicator in the 16user interface (computing a performance metric for the natural language model based on the results of 
Although Munro discloses testing performance of a model (see par. [0006]) it does not particularly teach a model database comprising an at least one model trained to evaluate prompts and determine training information corresponding to the response evaluation model.
In the same field of endeavor Gui teaches a query result bottom retrieval method includes: acquiring, from a resource library and based on a user input target query, query resources associated with the user input target query; acquiring comparative scoring characteristics of each of the query resources, the comparative scoring characteristics including base relevance characteristics; inputting the comparative scoring characteristics of each of the query resources into a pre-trained rank model, to acquire relevance scoring values corresponding to the query resources and output by the rank model, the rank model being a GBRank model; and ranking the query resources based on the relevance scoring values, and selecting, according to the ranking result, a set number of target resources as a bottom retrieval result corresponding to the target query, see abstract. And figure 1. 
It would have been obvious to one of ordinary skill in the art to combine the Munro invention with the teachings of Gui for the benefit of optimizing a traditional query result retrieval method, see abstract.

Regarding claim 12 Munro teaches the system of claim 1, wherein the at least one processor is configured to 2: 
gather new training data (identify topical content of untested data, see par. [0018]); 

and  3evaluate the training of the response evaluation model (evaluate the model and iterating back to obtain more human annotations, see par. [0043]).  
Regarding claim 13 Munro teaches the system of claim 2, wherein the at least one processor is configured to 2determine that the response evaluation model is sufficiently trained (natural language model is determined to satisfy some threshold criterion, see par. [0170]).  
Regarding claim 14 Munro teaches the system of claim 3, wherein the at least one processor is configured to 2control an evaluation interface to generate a launch window upon determining that the response evaluation model is 3sufficiently trained (analysts may be offered displays of various metrics that express levels of performance of the natural language model, see par. [0168]).  
Regarding claim 51 Munro teaches the system of claim 4, wherein the launch window is configured to provide at least one 2of: 
an indicator of sufficiency of training of the response evaluation model (displays of various metrics that express levels of performance, see par. [0168]); 
and a feature manipulable to initiate auto evaluation with the response evaluation model of responses to the prompt (it may be determined that the ontology could be modified to improve model performance thus the natural language platform may proceed back to block 1420 to allow for ontology to be modified, see par. [0166]).  
107	Regarding claim 6 Munro teaches the system of claim 5, wherein the at least one processor is configured to: 
provide the prompt to a plurality of users (analyst may evaluate the data, see par. [0124]); 

 3determine that the response evaluation model is sufficiently trained (trained model satisfies one or more performance criteria, see par. [0085]);  
and auto-evaluate the responses with the response evaluation model (model may be utilized by the natural language platform to analyze untested data, see par. [0085]).  
Regarding claim 17 Munro teaches the system of claim 6, wherein the at least one processor is configured to 2control the evaluation interface to display at least one auto-evaluated response of the auto-evaluated responses (graphical user interface may be included and may be configured to graphically depict how the documents are organized within the ontology, see par. [0085]).  
Regarding claim 8 18 Munro teaches the 1 system of claim 7, wherein the at least one processor is configured to 2receive a modification to the at least one auto-evaluated response via an input 3feature of the evaluation interface (users may be examples of analysis who are providing inputs to the natural language platform for more efficiently train the natural language model, see par. [0058]).  
Regarding claim 919 Munro teaches the system of claim 8, wherein the at least one processor is configured to 2control the evaluation interface to modify an appearance of the input feature in response to the 3received modification (ontology may also be created based on direct inputs from the client, see par. [0083]).  
Regarding claim 101101010 Munro teaches the 1 system of claim 6, wherein the at least one processor is configured to 2control generation of an output data interface, wherein the output data interface comprises a 3scoring summary window identifying scoring status of the received 
 
Regarding claim 111 Munro teaches a method for training a model, the 2method comprising: 
368 	106receiving a prompt from a user via a prompt creation window 7within a user interface (annotation prompt for each document, see par. [0005]));  
8providing, based at least in part on a prompt evaluation model feedback to a user via the prompt creation window (causing display of by the natural language platform at least one annotation prompt for each document among the plurality of documents, see par. [0005]));  
9parsing the prompt to identify a plurality of prompt evaluation portions 10 (receive among the received annotations patterns for how the documents in the training data are to be subdivided according to the at least two topical nodes of the hierarchical data, see par. [0005]));  
11 identifying pre-existing data relevant to at least one evaluation portion of the prompt evaluation portions 12(utilizing natural language model to identify topical content of untested data and to classify said untested data, see par. [0018]));  
13training a response evaluation model for evaluating responses to the prompt at least in part based 14on the pre-existing data (modifying the natural language model with updated data, see par. [0018]); 

Although Munro discloses testing performance of a model (see par. [0006]) it does not particularly teach a model database comprising an at least one model trained to evaluate prompts; and determining training information corresponding to the response evaluation model.
In the same field of endeavor Gui teaches a query result bottom retrieval method includes: acquiring, from a resource library and based on a user input target query, query resources associated with the user input target query; acquiring comparative scoring characteristics of each of the query resources, the comparative scoring characteristics including base relevance characteristics; inputting the comparative scoring characteristics of each of the query resources into a pre-trained rank model, to acquire relevance scoring values corresponding to the query resources and output by the rank model, the rank model being a GBRank model; and ranking the query resources based on the relevance scoring values, and selecting, according to the ranking result, a set number of target resources as a bottom retrieval result corresponding to the target query, see abstract. And figure 1. 
It would have been obvious to one of ordinary skill in the art to combine the Munro invention with the teachings of Gui for the benefit of optimizing a traditional query result retrieval method, see abstract.


claim 121 Gui teaches the 1 method of claim 11, further comprising: gathering new training data (dd the newly-added comparative scoring characteristic, see par. [0016]); 
updating training of the response evaluation model with the new training data ( add the newly-added comparative scoring characteristic to the training data and re-train the model, see par. [0016]); 
and evaluating the training of the response evaluation model (Ranking the query resources based on the relevance scoring values, and selecting, according to the ranking result, a set number of target resources as a bottom retrieval result corresponding to the target query, see par. [0043]).

Regarding claim 131 Munro teaches the 1 method of claim 11, further comprising determining that the response evaluation model is 2sufficiently trained (natural language model is determined to satisfy some threshold criterion, see par. [0170]).    
Regarding claim 151 Munro teaches the 1 method of claim 13, controlling an evaluation interface to generate a launch window, wherein the launch window is configured to provide at least one 2of: an indicator of sufficiency of training of the response evaluation model (displays of various metrics that express levels of performance, see par. [0168]); 
and a feature manipulable to initiate auto evaluation with the response evaluation model of responses to the prompt (it may be determined that the ontology could be modified to improve model performance thus the natural language platform may proceed back to block 1420 to allow for ontology to be modified, see par. [0166]).  

Regarding claim 161161 Munro teaches the 1 method of claim 15, further comprising: 
providing the prompt to a 2plurality of users (analyst may evaluate the data, see par. [0124]);
 receiving a response from each of the plurality of users (determine that certain clarifications may be needed, see par. [0124]); 
determining that the response evaluation 3model is sufficiently trained (trained model satisfies one or more performance criteria, see par. [0085]);
and auto-evaluate the responses with the response-evaluation model (model may be utilized by the natural language platform to analyze untested data, see par. [0085]).  

Regarding claim 171 Munro teaches the 1method of claim 16, further comprising controlling the evaluation 2interface to display at least one auto-evaluated response (graphical user interface may be included and may be configured to graphically depict how the documents are organized within the ontology, see par. [0085]).  
Regarding claim 18118181 Munro teaches the 1 method of claim 17, further comprising receiving a modification to 2the at least one auto-evaluated response via an input feature of the evaluation 3interface (users may be examples of analysis who are providing inputs to the natural language platform for more efficiently train the natural language model, see par. [0058]).    
Regarding claim 120 Munro teaches the method of claim 19, further comprising controlling generation of an 2output data interface, wherein the output data interface comprises a scoring summary window 3identifying scoring status of received responses(statistical scores to 
and wherein the output data interface comprises a graphical display of the auto-evaluations of the responses (evaluation metrics may include the label distribution and the proportion of annotated documents are not assigned any label, see par. [0119]). 
Regarding claim 21 Gui teaches the method of claim 11, further comprising: training the prompt evaluation model based at least in part on the pre-existing data, the prompt evaluation model trained to evaluate the prompt ( add the newly-added comparative scoring characteristic to the training data and re-train the model, see par. [0016]).  
Regarding claim 22 Munro teaches a method for training an evaluation model, the method comprising: 
identifying a prompt, the prompt configured for being evaluated via a prompt evaluation model (annotation prompt for each document, see par. [0005]); 
providing the training information to a user via a training level indicator in a user interface (causing display of by the natural language platform at least one annotation prompt for each document among the plurality of documents, see par. [0005]); 

Although Munro discloses testing performance of a model (see par. [0006]) it does not particularly teach and wherein the prompt is configured to elicit at least one response, the at least one response configured to be evaluated via a response evaluation model; determining, based at least in part on the prompt, pre-existing data for training the response evaluation model; utilizing the pre-existing data to train the response evaluation model; determining training information corresponding to the response evaluation model.

In the same field of endeavor Gui teaches a query result bottom retrieval method includes: acquiring, from a resource library and based on a user input target query, query resources associated with the user input target query; acquiring comparative scoring characteristics of each of the query resources, the comparative scoring characteristics including base relevance characteristics; inputting the comparative scoring characteristics of each of the query resources into a pre-trained rank model, to acquire relevance scoring values corresponding to the query resources and output by the rank model, the rank model being a GBRank model; and ranking the query resources based on the relevance scoring values, and 
It would have been obvious to one of ordinary skill in the art to combine the Munro invention with the teachings of Gui for the benefit of optimizing a traditional query result retrieval method, see abstract.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pertinent prior art available on form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Ortiz-Sanchez whose telephone number is (571)270-3711.  The examiner can normally be reached on Monday- Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/MICHAEL ORTIZ-SANCHEZ/Primary Examiner, Art Unit 2656